Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US 2015/0037050 A1).
Regarding claim 1, Kimura et al. (hereafter Kimura) at fig. 4-6 discloses an IC chip holder [34k] comprising: an IC chip [35] provided with an electric contact [35a]; and a housing body [34k1, 34k4, 34k5, 34k3, 34k2, see fig. 4] in which the IC chip is mounted, wherein the housing body includes, on a side of the electric contact, an elastic deformation portion [bottom portion of 334k10 on 34k5, ¶0064, ¶0066] configured to elastically deform toward the inside of the housing body. 
Regarding claim 2, Kimura at fig. 4-6 and ¶0064, ¶0066 discloses the IC chip holder according to claim 1, wherein the housing body includes a top surface [surface of wall 34k5] on the side on which the IC chip [35] is mounted, and a protrusion [vertical upward portion from the bottom portion of 334k10 away from surface 34k5] provided on the elastic deformation portion, and the protrusion protrudes further to the outside [away from 35k5] than the top surface. 
Regarding claim 3, Kimura at fig. 4-6 and ¶0064, ¶0066 discloses the IC chip holder according to claim 2, wherein the protrusion is disposed further to a center side [away from 35a and near sidewalls of 34k including at the center side] of the housing body than the electric contact. 
Regarding claim 8, Kimura at fig. 4-6 and ¶0064, ¶0066 discloses the IC chip holder according to claim 1, wherein the housing body is configured by a plurality of components [34k1, 34k4, 34k5, 34k3, 34k2, see fig. 4], and one of the components configuring the housing body is an integrated component [one of 34k1, 34k4, 34k5, 34k3, 34k2, see fig. 4] provided with the elastic deformation portion.
Regarding claim 9, Kimura at fig. 4-6 and ¶0064, ¶0066 discloses the IC chip holder according to claim 2, wherein the elastically deformable portion is provided with a bottom surface [surface of 334k10 near 35b of 35], the elastic deformation portion is provided on the housing body with a space [34k1 as shown] between the bottom surface and the housing body [34k4], and the top surface surrounds at least a part of a space exposed [as shown] between the top surface and the elastic deformation portion. 
Regarding claim 10, Kimura at fig. 4-6 and ¶0064, ¶0066 discloses the IC chip holder according to claim 2, wherein the electric contact [35a] of the IC chip [35] is provided in a position lower than [below 35k5 when viewed 35a facing downward] the top surface [35k5] of the housing body. 
[side of 35b] on which the IC chip is mounted, the protrusion [vertical portion of 334k10 away from surface 34k5] of the elastic deformation portion protrudes further to an outside [as shown] than the top surface of the housing body. 
Regarding claim 12, Kimura at fig. 4-6 and ¶0048 discloses the IC chip holder according to claim 1, wherein the IC chip stores information relating to ink. 
Regarding claim 13, Kimura at fig. 3, ¶0003 discloses the IC chip holder according to claim 1, wherein the IC chip holder is able to be removably inserted into a printer.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  No prior art has been found that meets the limitations of claim 4 calling for an IC chip holder comprising: the elastic deformation portion is provided with a base portion that is cantileveredly supported by the housing body, and the base portion is positioned further to the inside than the top surface. Dependent claims 5-7 are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



January 1, 2022